DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the Preliminary Amendment filed on 01/28/2021.
Claims 1-20 are cancelled.
Claims 21-40 are new.
Examiner Remark and Interview Summary
On 8/8/2022, Examiner interview with Applicant’s representative Mark Berrier to discuss filing of a terminal Disclaimer in view of parents 14/878,801 and 15/908,698 now patents 9,942,140 B2 and 10,742,549 B2 respectively. The Examiner also discussed amending claim 35 to incorporate subject matter recited in claims 21 and 28. To that end, Applicant’s representative authorizes the Examiner’s Amendment.
Terminal Disclaimer
The eTD filed on 08/10/22 has been reviewed and is accepted.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Berrier on 8/8/2022.
Amendments
Please amend claim 35 as follow: 
35. (Currently Amended) A network device, comprising: 
memory; and 
a processor, wherein the processor IS configured to perform a method, the method comprising: 
identifying a plurality of route prefixes stored in a forwarding information base in the network device; 
calculating a whitespace rate using a quantity of the plurality of route prefixes and a potential whitespace route prefix; 
making a determination that the whitespace rate is less than a predetermined rate; 
generating, based on the determination, a whitespace route prefix based on the potential whitespace route prefix; and 
associating the plurality of route prefixes with the whitespace route prefix. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claim 21 is allowed because a search reveals no prior art that alone or in combination discloses the required features. While the prior art does not disclose associating plurality of route prefixes with whitespace route prefix nor compute or calculating a whitespace rate using a quantity of the plurality of route prefixes and a potential whitespace route prefix, and making a determination that the whitespace rate is less than a predetermined rate and generating, based on the determination, a whitespace route prefix based on the potential whitespace route prefix, the prior art found:
 Pub. US 2017/0070431 A1 to Nidomolu et al. is directed to a packet-forwarding network used in the multi-layer forwarding environment. While in [0049] FIG. 5 an optimized FIB 510 includes multiple prefix-based routes (e.g., prefix 511, 512), which are defined as attached routes. 
However, Nidomolu does not associate plurality of route prefixes with whitespace route prefix nor compute or calculate a whitespace rate using a quantity of the plurality of route prefixes and a potential whitespace route prefix, and making a determination that the whitespace rate is less than a predetermined rate and generating, based on the determination, a whitespace route prefix based on the potential whitespace route prefix. These required features are not sought in Nidomolu and no reasonable combination with Pub. US 20160014028 A1 to He et al. directed to distributing prefixes (IP prefixes) or US Pat. 9,491,087 B1 to Zhang et al. directed to aggregating Forwarding Information Base (FIB) entries, teaches the required claims. 
Thus, independent claim 21 is allowed. Independent claims 28 and 35 recite similar limitations and allowed for the same reasons. Thus claims 21-40 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
ion base.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414